IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   May 6, 2009
                                No. 08-60485
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

OBIDIO A ALVARADO

                                            Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                              BIA No. A29 916 199


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
      Obidio A. Alvarado petitions this court for review of the Board of
Immigration Appeals’s (BIA’s) summary dismissal of his appeal. Alvarado fails
to address the BIA’s reasons for the summary dismissal, specifically the BIA’s
conclusions that his notice of appeal failed to “meaningfully apprise the Board
of the specific reasons underlying the challenge to the Immigration Judge’s
decision,” that his brief was untimely, and that he failed to “reasonably explain”



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-60485

his failure to file a timely brief. Accordingly, any arguments relating to the
BIA’s summary dismissal of his appeal are abandoned. Soadjede v. Ashcroft, 324
F.3d 830, 833 (5th Cir. 2003).
      Further, because Alvarado failed to exhaust his claims by presenting them
to the BIA, we are without jurisdiction to review the claims. See 8 U.S.C.
§ 1252(d)(1);Toledo-Hernandez v. Mukasey, 521 F.3d 332, 336 (5th Cir. 2008);
Townsend v. INS, 799 F.2d 179, 181-82 (5th Cir. 1986) (conclusional statements
in the notice of appeal did not preserve claim for the BIA’s review).
      PETITION DISMISSED.




                                       2